Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Remarks/Amendments of 12/23/2020
Claims 1, 3-6, 8, and 16-20 have been amended. 
Claims 2, 7, and 10 have been cancelled.
Claims 1, 3-6, 8-9, and 11-20 pending.
Outstanding 35 USC 112 (F) has been withdrawn based on the amendments/remarks filed.
A failed Examiner initiated proposed amendments was proposed on 2/11/2021.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Amendments/Remarks
The arguments and amendments of pages 8-11 pertaining to prior arts of Kakitsuba regarding “does not anticipate "replace the function of the second apparatus with the function of the first apparatus in response to determining that the level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information and the use frequency is higher than a predetermined value" in claim 1.”, have been considered, however, they are moot in light of the new ground of rejection. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1, 3, 12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maruo et al. (US 2015/0212764 , A1). 

     Regarding claim 1, Maruo teaches in at least Fig. 1 an information processing system 10 comprising a processor 11 configured to: 
acquire first level information indicating a level of a function of a first apparatus second level information indicating a level of the function of a second apparatus, and a use frequency of the function of the second apparatus (Fig. 1 teaches the apparatus 10 to acquire from printer 60a and printer 60b of further Fig. 8, and 11 functions usage information including a level of at least usage indicating a level of a function of a first apparatus 60a and a second level information indicating a level of the function of a second apparatus 60b, and a use frequency of the function of the second apparatus); and 
replace the function of the second apparatus with the function of the first apparatus, in a case, the level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information and the use frequency is higher than a predetermined value (at least para. 0080 further teaches a case where a model or function of  the second printer 
     Maruo teaches above in at least Figs. 1, 8, 11 and para. 0080 And 0086 the claimed invention except for specifically citing replace said function of the second apparatus with the function of the first apparatus specifically (emphasis added) in response to determining that said level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maruo to include in response to determining that said level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information, as discussed above, wherein in a case a detected usage function level of the current apparatus is lower than that of a second apparatus, the system as understood in the art may be capable of replacing that less used function with a function of higher usage from a second apparatus or the like, wherein image processing may continue at a higher throughput, according to known methods to yield predictable results since known work in one field of 

     Regarding claim 3 (according to claim 1), Maruo further teaches wherein in a case where the level indicated by the first level information is higher than the level indicated by the second level information, the use frequency is higher than the predetermined value, and the use frequency is increasing, the processor replaces the function of the2Customer No.: 3156 Docket No.: 78131-US-348Application No.: 16/111,221second apparatus with the function of the first apparatus (a case exists based on the information of para. 0086 and Fig. 8 where the level indicated by the first level information of original device model is higher than the level indicated by the second level information, the use frequency is higher than the predetermined value, and said use frequency is understoodly increasing, said processor may understoodly replaces the model or function of the2Customer No.: 3156 Docket No.: 78131-US-348 Application No.: 16/111,221second apparatus with the model or function of the first apparatus).



     Regarding claim 14 (according to claim 3), Maruo further teaches wherein the first apparatus further includes a display that displays a message indicating that the function of the second apparatus is replaced with the function of the first apparatus (a display or user interface output message is taught in at least para. 0037, 0080, and 0086 and further in Figs 9-10 configured to display a message indicating the functions replaced and those not replaced of the second apparatus from or versus the functions of the first apparatus which as would be appreciated in the art be obviously via a user interface of the first device).

     Regarding claim 15 (according to claim 12), Maruo further teaches wherein the second apparatus further includes another display that displays the message 

     Regarding claim 19, Maruo teaches in at least Fig. 1 an image forming system 10 comprising a processor 11 configured to: 
acquire first level information indicating a level of a function of a first image forming apparatus, second level information indicating a level of the function of a second image forming apparatus, and a use frequency of the function of the second apparatus (Fig. 1 teaches the apparatus 10 to acquire from printer 60a and printer 60b of further Fig. 8, and 11 functions usage information including a level of at least usage indicating a level of a function of a first apparatus 60a and a second level information indicating a level of the function of a second apparatus 60b, and a use frequency of the function of the second apparatus); and 
replace the function of the second apparatus with the function of the first apparatus, in a case, the level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information and the use frequency is higher than a predetermined value (at least para. 0080 further teaches a case where a model or function of  the second printer is replaced of with a function of the first apparatus, in a case obviously where the 
     Maruo teaches above in at least Figs. 1, 8, 11 and para. 0080 And 0086 the claimed invention except for specifically citing replace said function of the second apparatus with the function of the first apparatus specifically (emphasis added) in response to determining that said level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Maruo to include in response to determining that said level indicated by the first level information acquired by the acquisition unit is higher than the level indicated by the second level information, as discussed above, wherein in a case a detected usage function level of the current apparatus is lower than that of a second apparatus, the system as understood in the art may be capable of replacing that less used function with a function of higher usage from a second apparatus or the like, wherein image processing may continue at a higher throughput, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different 

     Regarding claim 20, Maruo further teaches a non-transitory computer readable medium storing a program causing a computer to function as: the processor of the information processing system according to claim 1 (the image and print system of at least para. 0019 and Fig. 1 as illustrated may be bodied in a number of terminal apparatuses 10 comprising said non-transitory computer readable medium and at least said processor including obviously said computer to function as: the processor of the information processing system according to claim 1).


Claim(s) 6, 8, 9, and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maruo in view of Tenbarge et al (US 20120096451, A1).

     Regarding claim 6 (according to claim 1, Maruo is silent regarding wherein in a case where the function of the first apparatus after replacing the function becomes processor returns the replaced function of the second apparatus to the function of the second apparatus and replaces the function of the first apparatus with the function of the second apparatus.  
    Tenbarge teaches in at least Fig. 6B and para. 0093 a warning section configured to send via a display unit a message indicating that the function of the apparatus 404 replaced with the other  function after being replaced is determined nonconforming, wherein in a case where the function of the first apparatus 404 after replacing the function becomes unusable, the processor 404 or that of remote software returns a replaced function of the second apparatus 404 to the original function and obviously capable of replacing the function of the first apparatus 404 or the remote software with the function of the second apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maruo in view of Tenbarge  to include wherein in a case where said function of the first apparatus after replacing the function becomes unusable, said processor returns the replaced function of the second apparatus to the function of the second apparatus and replaces the function of the first apparatus with the function of the second apparatus, as discussed above, as one skill in the art may envisage a case where a replaced component after a maintenance event may become unusable, in such a case to inform the system of the noncompliant component wherein to remove the faulty component from the 



     Regarding claim 8 (according to claim 3), Maruo is silent regarding wherein in a case where the function of the first apparatus after replacing the function becomes unusable, the replacement unit processor returns the replaced function of the second apparatus to the function of the second apparatus and replaces the function of the first apparatus with the function of the second apparatus.  
processor 404 or that of remote software returns a replaced function of the second apparatus 404 to the original function and obviously capable of replacing the function of the first apparatus 404 or the remote software with the function of the second apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maruo in view of Tenbarge  to include wherein in a case where said function of the first apparatus after replacing the function becomes unusable, said processor returns the replaced function of the second apparatus to the function of the second apparatus and replaces the function of the first apparatus with the function of the second apparatus, as discussed above, as one skill in the art may envisage a case where a replaced component after a maintenance event may become unusable, in such a case to inform the system of the noncompliant component wherein to remove the faulty component from the second device and return the removed component to its original location or the first device, and return the component previously taken from the second device from the first device to the second device, said system as understood in the art capable 

     Regarding claim 9 (according to claim 6), Maruo is silent regarding wherein the case where the function of the first apparatus becomes unusable is a case where the first apparatus is under maintenance or a case where the first apparatus fails.  
    Tenbarge further teaches in at least Fig. 6B and para. 0093 a case where a first apparatus 404 repaired or replaced function fails, said case detected the function of the first apparatus becomes unusable after being repaired. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maruo in view of Tenbarge  to include wherein said case where the function of the first apparatus becomes unusable is a case where the first apparatus is under maintenance or a case where the first apparatus fails, as discussed above, as one skill in the art may envisage a 

     Regarding claim 11 (according to claim 8), Maruo is silent regarding wherein the case where the function of the first apparatus becomes unusable is a case where the first apparatus is under maintenance or a case where the first apparatus fails.  
    Tenbarge further teaches in at least Fig. 6B and para. 0093 a case where a first apparatus 404 repaired or replaced function fails, said case detected the function of the first apparatus becomes unusable after being repaired. It would have been .

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Maruo in view of Hashimoto et al (JP 4985190, cited in IDS).

     Regarding claim 16 (according to claim 1), Maruo is silent regarding wherein the first apparatus is a new apparatus which is newly connected to the network, wherein5Customer No.: 3156 Docket No.: 78131-US-348 Application No.: 16/111,221the second apparatus is an existing apparatus which is already connected to the network, and wherein the new apparatus includes the processor.   
    Hashimoto teaches in at least the Abstract optimizing functions of at least a first apparatus and/or a second apparatus, further teaches the discovering of said newly connected apparatus which is newly connected to the network, wherein5Customer No.: 3156 Docket No.: 78131-US-348 Application No.: 16/111,221the second apparatus is an existing apparatus which is already connected to the network, and wherein the new apparatus includes the processor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maruo in view of Hashimoto  to include wherein said first apparatus is a new apparatus which is newly connected to the network, wherein5Customer No.: 3156 Docket No.: 78131-US-348 Application No.: 16/111,221the second apparatus is an existing apparatus which is already connected to the network, and wherein the new apparatus includes the processor, as discussed above, as one skill in the art may envisage a case where a replaced component may be detected in the newly connected device having a higher usage level than that of the second apparatus, being said existing apparatus which is 

     Regarding claim 17 (according to claim 1), Maruo is silent regarding wherein the first apparatus is a new apparatus which is newly connected to the network, wherein the second apparatus is an existing apparatus which is already connected to the network, and wherein the existing apparatus includes the processor.  
    Hashimoto teaches in at least the Abstract optimizing functions of at least a first apparatus and/or a second apparatus, further teaches the discovering of said newly connected apparatus which is newly connected to the network, wherein5Customer No.: 3156 Docket No.: 78131-US-348 Application No.: 16/111,221the second apparatus is an existing apparatus which is already connected to the network, and wherein the new apparatus includes the processor. It would have been obvious to processor, as discussed above, as one skill in the art may envisage a case where a replaced component may be detected in the newly connected device having a higher usage level than that of the second apparatus, being said existing apparatus which is already connected to the network, where a processor as understood in the art configures to optimize said second and/or the first device with a replacement component of higher usage level, wherein image processing may continue at a higher throughput, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

processor.  
    Hashimoto teaches in at least the Abstract optimizing functions of at least a first apparatus and/or a second apparatus, further teaches the discovering of said newly connected apparatus which is newly connected to the network, wherein5Customer No.: 3156 Docket No.: 78131-US-348 Application No.: 16/111,221the second apparatus is an existing apparatus which is already connected to the network, and wherein the new apparatus includes the processor, one skill in the art may envisage a case where first apparatus may be obviously one of a server apparatus or the like. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maruo in view of Hashimoto  to include wherein said server apparatus connected to the network, wherein the first apparatus is a new apparatus which is newly connected to the network, wherein the second apparatus is an existing apparatus which is already connected to the network, and6Customer No.: 3156 Docket No.: 78131-US-348 Application No.: 16/111,221wherein the server apparatus includes the processor, as discussed above, as one skill in the art may envisage a case where a replaced component may be detected in the newly connected device having a higher usage level than that of the second apparatus, being said existing apparatus which is 

Claim Standings
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts appear not to teach dependent claim 4 (Currently amended) The information processing system according to claim 1, wherein in a case where the number of at least one of first apparatuses or second apparatuses is plural, theprocessor specifies the first apparatus or the second apparatus having a highest level of the function, and 
 5. (Currently amended) The information processing system according to claim 4, wherein theprocessor further acquires a use frequency of the function of the specified first apparatus or second apparatus, and wherein in a case where the use frequency is higher than a predetermined value, the processor distributes the use of the function of the specified first apparatus or second apparatus to the other apparatuses having the function within a predetermined level lower than the highest level.  

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/23/2021